Citation Nr: 1438850	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-49 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for the service-connected hepatitis C, to include an increased rating.  

2.  Entitlement to service connection for claimed sinusitis.

3.  Entitlement to service connection for a claimed disability manifested by epistaxis.

4.  Entitlement to service connection for claimed sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1979, from October 1986 to March 1987, and from June 2004 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from September 2009 and December 2010 rating decisions issued by the RO.

The issues of service connection for sinusitis, epistaxis and sleep apnea are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The reduction of the rating for the service-connected hepatitis C from 10 percent to no percent, effective on March 1, 2011  is not shown to have been supported by evidence showing improvement in the Veteran's disability.

3.  The service-connected hepatitis C is not shown to be productive of daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication or incapacitating episodes having a total duration of at least one week during the last year.  


CONCLUSIONS OF LAW

1.  The reduction of 10 percent rating for the service-connected hepatitis C was improper and is void ab initio. 38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.14, 4.114 including Diagnostic Code 7354 (2013).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.114 including Diagnostic Code 7354.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regards to the claim for increase, a VCAA letter addressing the respective duties of VA and the Veteran to provide evidence in support of the claim and informing the Veteran that in order to receive a higher rating for a service connected disability he needed to show it got worse, was sent in August 2010.  This letter also explained how VA assigns ratings and effective dates for service connected disabilities.

The evidentiary development has also been completed.  Evidence of record includes various service treatment records, VA treatment records, and the written contentions of the Veteran.  While it appears that VA was unable to obtain some of the Veteran's service treatment records from the service department, the Veteran submitted copies of those records.  

The Veteran was afforded a VA examination in support of his claim.  Although the examination was somewhat  as to what symptoms were attributable to the hepatitis C, when reviewed in the light most favorable to the Veteran, it may be viewed as fully documenting his symptoms.  The Veteran has not identified any outstanding evidence, and there is no indication that any such evidence exists.  


Reduction

Following a review of the record, the Board finds that the rating reduction for the service-connected hepatitis C from 10 percent to no percent, effective March 1, 2011 was improper.

Initially, because the rating reduction reduced the Veteran's combined disability rating from 90 percent to 80 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105(e) apply.  

Here, the RO complied with those requirements in its September 2010 notice of the proposal to reduce the Veteran's disability rating for the service-connected hepatitis C, and in the December 2010 rating decision reducing the rating. 

In addressing to whether the reduction was proper, the 10 percent rating assigned for the service-connected hepatitis C was in effect for less than five years. Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply. 

In such situations, reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344(c).   However, there must be sufficient evidence showing material improvement has actually occurred under the ordinary conditions of life to support the reduction.

In this case, the RO relied on a September 2010 VA examination report that indicated that the Veteran no longer had active hepatitis C to reduce the Veteran's rating to a noncompensable level.  

To the extent that the examiner opined that there was no active hepatitis C infection, the hepatitis C was also noted to cause chronic weakness or fatigue that significantly affected the Veteran's employment.  The examiner documented symptoms of fatigue, malaise, myalgia, arthralgia and rash and did not indicate any cause for these symptoms other than hepatitis C. 

To the extent that Veteran was noted to have symptoms and occupational impairment, the Board cannot find that material improvement was demonstrated by this examination.  

Accordingly, by operation of law, the 10 percent rating for the service-connected hepatitis C must be restored, effective on the date of the reduction.


Increased Rating

Based on a review of the evidence of record, the Board finds that a rating higher than 10 percent for the service-connected hepatitis C is not assignable in this case.   

A 10 percent rating for hepatitis C contemplates intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period.  

The next higher rating, 20 percent, requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months.  

An even higher rating requires additional symptoms (e.g. weight loss, hepatomegaly) or a longer period of incapacitation.  

Here, the Veteran's treatment records and the VA examination report document the Veteran's manifestations of fatigue, malaise, myalgia, moderate constant or near constant arthralgias and itching. He also reported having flu like symptoms, lethargy, memory lapses, concentration problems, and nausea. 

However, there were no findings of malnutrition at the time of the examination or reflected elsewhere in the Veteran's treatment records.  There also were no identified incapacitating episodes.  There were no digestive, genitourinary, cardiac, respiratory, neurological or psychiatric symptoms or other manifestations related to an active hepatitis C infection reported at the time of the examination.  There was no jaundice or anasarca, and  liver function tests were noted to be normal.  

The Veteran reported that he had missed three weeks of work in the past year due to not feeling good.  While in correspondence the Veteran reported having headaches, chills, stomach pain, nausea, and trouble sleeping, these symptoms are insufficient to warrant a higher rating for the service-connected hepatitis C.

There is no indication that the Veteran is on a special diet or currently takes any medication for his hepatitis C.  Significantly, the Veteran's most recent blood tests in January 2012 showed that the hepatitis C RNA was not detectable. 

The schedular criteria for a rating in excess of 10 percent for hepatitis C are not met because there is no requirement for dietary restriction or continuous medication or evidence of incapacitating episodes of at least two weeks duration.  

Rather, the blood tests showed that the viral load was controlled and undetectable without current medication.  This would be inconsistent with his having incapacitating episodes.

While the Veteran feels that there is a stigma associated with having hepatitis C and worries about whether active infection will recur, these do not constitute an exceptional or unusual factor warranting a referral for extraschedular consideration.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

The Veteran's symptoms such as fatigue and malaise are specifically contemplated by the rating schedule, and additional symptoms such as arthralgias and nausea are considered by the rating criteria. 

When the Veteran's entire disability picture is considered, there is no indication that the symptoms of all of his service-connected disabilities are not fully contemplated by the assigned ratings that combine to 90 percent in this case.  

Notably, other than fatigue and some missed days of work, the Veteran is generally able pursue gainful employment without any demonstrated need for hospitalization.  

The Board has considered the opinions of the Veteran's physician assistant and physician to the effect that the Veteran should receive "100 percent disability."   However, there is no indication that this statement is based on consideration of the actual medical record or applicable rating criteria.  

Similarly, the representative's assertions that the Veteran should receive a higher rating are not sufficient to warrant referral for extraschedular consideration.  

A claim for a TDIU rating also is not deemed to have been presented in this case because the Veteran reported that he is working.  

Although there were some periods of unemployment during the appeal period, the Veteran attributed this to an inability to find work rather that an inability to work due to his service-connected disabilities.  Moreover, the Veteran is shown to have continued as an active participant in the Reserve.  




ORDER

The reduction of the 10 percent rating for the service-connected hepatitis C effective on March 1, 2011 is void ab initio.

An increase rating in excess of 10 percent for the service-connected hepatitis C is denied.


REMAND

The Veteran is seeking service connection for disability manifested by sinusitis, epistaxis (nosebleeds) and sleep apnea.  He reports developing these problems while serving overseas in Southwest Asia during various military operations.  

His post-deployment questionnaire served to document his having difficulty breathing and being exposed to various environmental hazards while deployed.  The treatment records show a diagnosis of sleep apnea treated with CPAP after service.  

At the time of a VA examination in August 2009, the Veteran's history of multiple sinus infections and nosebleeds and acute sinusitis with epistaxis were noted, but no opinion was provided as to whether there were chronic conditions related to service.  

The RO attempted to obtain other examinations in May 2013, but the Veteran failed to attend without explanation.  However, on this record, the Board finds that the requisite nexus opinion may be obtained by way of an addendum.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order obtain an VA examination addendum in the form of a medical opinion as to the nature and likely etiology of the claimed sinus and nosebleed conditions and sleep apnea.  

The examiner should review the claims file in its entirety in connection with formulating an opinion as to whether it at least as likely as not (at least 50 percent likely) that the Veteran suffers from a chronic disability manifested by sinusitis or nosebleeds or the diagnosed sleep apnea that had clinical onset during service or otherwise was due to an event or incident of his period of active service, including any exposure to environmental hazards while deployed?

The examiner should provide a complete rationale for his or her conclusions.  If any of the requested opinions cannot be provided without an actual examination of the Veteran, an examination should be scheduled.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


